FILED
                            NOT FOR PUBLICATION                             JAN 30 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID SMITH,                                     No. 13-17660

               Plaintiff - Appellant,            D.C. No. 2:11-cv-02808-TLN-
                                                 EFB
  v.

D. LETOURNEAU; J. SILVA,                         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       David Smith, a former California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2006), and we affirm.

      The district court properly granted summary judgment because Smith

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent by failing to remove Smith from his work assignment, or

by requiring Smith to work in the sun. See Farmer v. Brennan, 511 U.S. 825, 837,

844 (1994) (a prison official is deliberately indifferent only if he or she “knows of

and disregards an excessive risk to inmate health or safety” and “may be found free

from liability if [he or she] responded reasonably to the risk, even if the harm

ultimately was not averted”).

      AFFIRMED.




                                           2                                       13-17660